PER CURIAM.

ORDER

Harold W. Van Allen submits an “emergency motion” and a motion for an extension of time to file his brief. The court sua sponte considers whether this appeal should be dismissed for lack of jurisdiction.
Van Allen filed suit in the United States Court of Federal Claims, seeking review of veterans health care expenses and possibly military disability retirement. Regarding health care expenses, the Court of Federal Claims stated it would dismiss those claims for lack of jurisdiction. Regarding military disability retirement, the Court of Federal Claims requested that Van Allen file an amended complaint by September 6, 2005, more fully setting forth a claim or demand for military disability retirement. Absent an amended complaint, the Court of Federal Claims stated that it would dismiss the case and issue a final judgment on or before September 12, 2005. Van *367Allen filed a notice of appeal on July 18, 2005.
Because there is no final judgment, Van Allen’s appeal is premature. 28 U.S.C. § 1295(a)(3). Van Allen may timely file an appeal within 60 days of entry of final judgment by the Court of Federal Claims, if appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) Van Allen’s motions are denied.
(2) Van Allen’s appeal is dismissed as premature.